DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 6 is/are objected to because of the following informalities:  
Claim 6 recites “wherein a recessed portion that extends from the projection towards the second end allows of the receiving part” instead of “wherein a recessed portion that extends from the projection towards the second end of the receiving part”, in order to be grammatically correct. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 6-7, 10, 12, 19-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 9-12 of U.S. Patent No.  in view of Biedermann et al. (U.S. Pub. No. 2010/0234902 A1, hereinafter “Biedermann”).
Patent claim 1, discloses regarding claims 1 and 6, a coupling assembly for coupling a rod to a bone anchoring element, the coupling assembly comprising: a receiving part with a first end and an opposite second end, a channel at the first end for receiving the rod, and an accommodation space for accommodating a head of the bone anchoring element, the accommodation space being in communication with the first end through a passage in the receiving part and defining an opening at the second end for inserting the head;  and a pressure element configured to be located at least partially in the accommodation space, the pressure element having a first end, an opposite second end, a cap portion between the first and second ends configured to hold the head of the bone anchoring element, and an opening at the second end configured to receive the head of the bone anchoring element;  wherein in an expandable position, the cap portion of the pressure element is expandable in the accommodation space of the receiving part, the pressure element faces the first end of the receiving part for contacting the rod, and a first retaining element is configured to contact the pressure element while in the expandable position to prevent removal of the pressure element from the receiving part, wherein in a pre-locking position, the cap portion of the pressure element is restricted from expanding, wherein in a locking position, the cap portion of the pressure element exerts a force for locking the head relative to the receiving part, and wherein a second retaining element different from the first retaining element is configured to prevent the pressure element from moving from the pre-locking position towards the expandable position and wherein the second retaining element is spaced apart from the second end of the pressure element in the pre-locking position. 
Patent claim 9, discloses regarding claims 7 and 19, wherein the second retaining element includes a projection that projects into the passage and wherein a recessed portion on a side of the projection closer to the second end of the receiving part and extending towards the second end of the receiving part allows expansion of the pressure element; wherein the pressure element comprises flexible arms configured to be compressed towards each other when the pressure element is moved from the expandable position towards the pre-locking position; wherein the passage has a conical portion that widens towards the first end of the receiving part; wherein the pressure element comprises flexible arms that conically extend outwards. 
Patent claim 10, discloses regarding claim 10, wherein the second retaining element is configured to allow movement of the pressure element from the expandable position to the pre-locking position only once. 
Patent claim 11, discloses regarding claim 20, wherein the first retaining element comprises at least one pin configured to project into the passage and to engage corresponding recesses in the pressure element. 
Patent claim 12, discloses regarding claim 12, wherein the accommodation space is substantially cylindrical, with a tapered or rounded narrowing portion near the opening of the receiving part. 
Patent claim 1 fails to disclose, regarding claim 1, wherein the pressure element is monolithic. 
Biedermann discloses a bone anchoring device (see Fig. 15), with a pre-locking position (see para. [0058]) with a pressure element (8’), wherein the pressure element includes a first portion (81) second portion (82) that are monolithic (see Figs. 16-17) in order to enable the pressure element to snap onto the screw head and engage with the receiving part body (5) to pre-lock the screw head in the receiving part (see paras. [0047]-[0048]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pressure element in Patent claim 1 to formed monolithically in view of Biedermann in order to enable the pressure element to snap onto the screw head and engage with the receiving part to pre-lock the screw head in the receiving part.  

Claim(s) 1, 6-7, 16-18, 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 and 7 of U.S. Patent No. 10,357,289 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 3, discloses regarding claims 1, 6, 16-18 and 21, a coupling assembly for coupling a rod to a bone anchoring element, the coupling assembly comprising: a receiving part with a first end and an opposite second end, a channel at the first end for receiving the rod, an accommodation space for accommodating a head of the bone anchoring element, the accommodation space being in communication with the first end through a passage in the receiving part and defining an opening at the second end for inserting the head, a first abutting surface, and a second abutting surface that is different from the first abutting surface and positioned axially between the first end and the first abutting surface;  and a monolithic pressure element configured to be located at least partially in the accommodation space, the pressure element having a cap portion configured to hold the head of the bone anchoring element;  wherein in an expandable position, the cap portion of the pressure element is expandable in the accommodation space of the receiving part, and the pressure element contacts the first abutting surface to prevent removal of the pressure element from the first end of the receiving part;  wherein in a pre-locking position, the cap portion of the pressure element is restricted from expanding, and the pressure element contacts the second abutting surface to prevent the pressure element from moving towards the expandable position;  and wherein in a locking position, the cap portion of the pressure element exerts a force on an inserted head to lock the head relative to the receiving part; wherein the second abutting surface is on a projection that projects into the passage, and wherein a recessed portion that extends from the projection towards the second end of the receiving part allows expansion of the pressure element. 
Patent claim 4, discloses regarding claim 7, wherein the pressure element comprises flexible arms configured to be compressed towards each other when the pressure element is moved from the expandable position to the pre-locking position. 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim(s) 22-26 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 4 of U.S. Patent No. 10,357,289 B2 in view of Biedermann et al. (U.S. Pub. No. 2010/0234902 A1, hereinafter “Biedermann”). 
Patent claim 1, discloses regarding claims 22 and 24-26, a coupling assembly for coupling a rod to a bone anchoring element, the coupling assembly comprising: a receiving part with a first end and an opposite second end, a channel at the first end for receiving the rod, an accommodation space for accommodating a head of the bone anchoring element, the accommodation space being in communication with the first end through a passage in the receiving part and defining an opening at the second end for inserting the head, a first abutting surface, and a second abutting surface that is different from the first abutting surface and positioned axially between the first end and the first abutting surface;  and a monolithic pressure element configured to be located at least partially in the accommodation space, the pressure element having a cap portion configured to hold the head of the bone anchoring element;  wherein in an expandable position, the cap portion of the pressure element is expandable in the accommodation space of the receiving part, and the pressure element contacts the first abutting surface to prevent removal of the pressure element from the first end of the receiving part;  wherein in a pre-locking position, the cap portion of the pressure element is restricted from expanding, and the pressure element contacts the second abutting surface to prevent the pressure element from moving towards the expandable position;  and wherein in a locking position, the cap portion of the pressure element exerts a force on an inserted head to lock the head relative to the receiving part. 
Patent claim 4, discloses regarding claim 23, wherein the second abutting surface is on a projection that projects into the passage, and wherein a recessed portion that extends from the projection towards the second end of the receiving part allows expansion of the pressure element; and wherein the pressure element comprises flexible arms configured to be compressed towards each other when the pressure element is moved from the expandable position to the pre-locking position. 
Patent claim 1 fails to disclose, regarding claim 22, wherein the cap portion extends below a region of the head that defines a greatest diameter of the head. 
Biedermann discloses a bone anchoring device (see Fig. 15), with a pre-locking position (see para. [0058]) with a pressure element (8’), wherein the pressure element includes a second portion (82) around the screw head (3), the extends below the greatest diameter of the head (see Fig. 21) in order to enable it to encompass and snap onto the head of the screw (see para. [0047]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cap portion in patent claim 1 to extend below the greatest diameter of the head in view of Biedermann in order to enable the cap portion to encompass and snap onto the head of the screw. 

Claim(s) 27-30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 4 of U.S. Patent No. 10,357,289 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patent claim 1, discloses regarding claims 27 and 29-30, a coupling assembly for coupling a rod to a bone anchoring element, the coupling assembly comprising: a receiving part with a first end and an opposite second end, a channel at the first end for receiving the rod, an accommodation space for accommodating a head of the bone anchoring element, the accommodation space being in communication with the first end through a passage in the receiving part and defining an opening at the second end for inserting the head, a first abutting surface, and a second abutting surface that is different from the first abutting surface and positioned axially between the first end and the first abutting surface;  and a monolithic pressure element configured to be located at least partially in the accommodation space, the pressure element having a cap portion configured to hold the head of the bone anchoring element;  wherein in an expandable position, the cap portion of the pressure element is expandable in the accommodation space of the receiving part, and the pressure element contacts the first abutting surface to prevent removal of the pressure element from the first end of the receiving part;  wherein in a pre-locking position, the cap portion of the pressure element is restricted from expanding, and the pressure element contacts the second abutting surface to prevent the pressure element from moving towards the expandable position;  and wherein in a locking position, the cap portion of the pressure element exerts a force on an inserted head to lock the head relative to the receiving part. 
Patent claim 4, discloses regarding claim 28, wherein the second abutting surface is on a projection that projects into the passage, and wherein a recessed portion that extends from the projection towards the second end of the receiving part allows expansion of the pressure element; and wherein the pressure element comprises flexible arms configured to be compressed towards each other when the pressure element is moved from the expandable position to the pre-locking position. 
The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 

Biedermann et al. (U.S. Pub. No. 2010/0234902 A1) discloses a bone screw assembly with an accommodation space that enables pre-locking and locking of the screw head within the tulip of the bone screw assembly. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773

	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773